DETAILED ACTION
In response to communications filed 10/11/2021.
Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al. (US 2014/0269454 A1) in view of Lindoff et al. (US 2015/0319802 A1) hereinafter “Papasakellariou” and “Lindoff” respectively.

Regarding Claim 1, Papasakellariou teaches A wireless access network (Papasakellariou: paragraph 0034 & Fig. 1, wireless network), comprising:
a first access point (AP) (Papasakellariou: paragraph 0035 & Fig. 1, eNB 103; see also paragraph 0057, eNB implemented as access point in WLAN) having a first Wi-Fi coverage area (Papasakellariou: paragraph 0037 & Fig. 1, coverage area 125 of eNB 103);
a second AP (Papasakellariou: paragraph 0035 & Fig. 1, eNB 102; see also paragraph 0057, eNB implemented as access point in WLAN) having a second Wi-Fi coverage area (Papasakellariou: paragraph 0037 & Fig. 1, coverage area 120 of eNB 102), wherein at least a portion of the second Wi-Fi coverage area overlaps with the first Wi-Fi coverage area in an overlapping region (Papasakellariou: paragraph 0037 & Fig. 1, overlapping region of coverage areas 125 and 120);
a central controller in operable communication with each of the first and second APs (Papasakellariou: paragraph 0035 & Fig. 1, eNodeB 101 that communicates between IP network and eNB 102 and eNB 103);
a first station Wi-Fi device (STA) located within the overlapping region (Papasakellariou: paragraph 0037 & Fig. 1, UE 115 or UE 116), and configured to connect with each of the first and second APs (Papasakellariou: paragraph 0037 & Fig. 1, UE 115/116 in communication with eNB 125 and eNB 120);
wherein the central controller is configured to (i) control downlink Wi-Fi data transmission from both of the first and second APs (Papasakellariou: paragraph 0086 & Fig. 8, UL-DL configurations between cells), and (ii) implement a scheduling protocol for the downlink Wi-Fi data transmission (Papasakellariou: paragraph 0063, 0075, scheduling of data transmissions, thus teaching the necessary protocol).
Although Papasakellariou teaches controlling Wi-Fi data transmission of multiple APs, Papasakellariou fails to explicitly teach configuring a single downlink data transmission wherein the STA receives portions of the same single downlink data transmission from both APs as in the remaining limitation(s).  However, Lindoff from an analogous art similarly teaches a wireless communication device is simultaneously 
control a first single downlink data transmission (Lindoff: paragraphs 0026 & 0051, wireless device communicate with both serving nodes based on communication pattern),
such that the first STA receives at least a first portion of the first single downlink data transmission from the first AP (Lindoff: paragraph 0018, communication pattern comprising first sub-pattern for wireless device to communicate with the first serving node) and a second portion of the same first single downlink data transmission from the second AP (Lindoff: paragraphs 0018, 0026, communication pattern comprising second sub-pattern for wireless device to communicate with the second serving node), wherein the second portion is different from the first portion (Lindoff: paragraph 0018, 0026, said first and second sub-patterns of the communication pattern, thus teaching different portions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Papasakellariou to include control information indicating downlink transmission schemes for portions of multiple APs as taught by Lindoff for further interoperability and utilization of resources between multiple Wi-Fi APs of overlapping coverage areas.  

Regarding Claim 2, Papasakellariou teaches the respective claim(s) as presented above and further suggests wherein the central controller is configured to cause (i) the first AP to transmit the first portion of the first single downlink data transmission to the first STA in a first time slot (Lindoff: paragraph 0018, communication pattern comprising first sub-pattern for wireless device to communicate with the first serving node), and (ii) the second AP to transmit the second portion of the first single downlink data transmission to the first STA in a second time slot different from the first time slot (Lindoff: paragraphs 0018, 0026, communication pattern comprising second sub-pattern for wireless device to communicate with the second serving node).  Examiner recites same reasoning to combine the teachings of downlink transmissions between multiple APs of Lindoff with the Wi-Fi APs of overlapping coverage areas of Papasakellariou as presented in rejected independent claim 1 above.

Regarding Claim 3, Papasakellariou teaches the respective claim(s) as presented above and further suggests a third AP in operable communication with the central controller (Papasakellariou: paragraph 0035 & Fig. 1, eNodeB 101 that communicates between IP network and eNB 102 and eNB 103), wherein the first AP is in within an operating range of the third AP (Papasakellariou: paragraph 0035 & Fig. 1, eNodeB 101 in communication with eNB 102/eNB 103), and wherein the central controller is further configured to implement the scheduling protocol for the first downlink data transmission (Papasakellariou: paragraph 0086 & Fig. 8, UL-DL configurations between cells) such that the first STA receives a third portion of the first single (Wi-Fi) downlink data transmission from the third AP, wherein the third portion is different from the first and second portions (Lindoff: paragraph 0018, communication pattern comprising sub-pattern for wireless device to .  Examiner recites same reasoning to combine the teachings of downlink transmissions between multiple APs of Lindoff with the Wi-Fi APs of overlapping coverage areas of Papasakellariou as presented in rejected independent claim 1 above.  Furthermore, it would have been obvious to teach additional sub-patterns based on number of serving nodes currently connected.  

Regarding Claim 4, Papasakellariou teaches the respective claim(s) as presented above and further suggests wherein the central controller is further configured to cause (i) the third AP to transmit the third portion of the first single downlink (Wi-Fi) data transmission to the first STA in a third time slot different from the first and second time slots (Lindoff: paragraph 0018, communication pattern comprising sub-pattern for wireless device to communicate with respective nodes).  Examiner recites same reasoning to combine the teachings of downlink transmissions between multiple APs of Lindoff with the Wi-Fi APs of overlapping coverage areas of Papasakellariou as presented in rejected independent claim 1 above.

Regarding Claim 5, Papasakellariou teaches the respective claim(s) as presented above and further suggests a third STA in operable communication with the second and third APs (Papasakellariou: paragraph 0037, one of UE 111-114), wherein the central controller is further configured to cause the second AP to transmit a second single (Wi-Fi) downlink data transmission to the third STA in a fourth time slot different from the second time slot (Lindoff: paragraph 0018, communication pattern comprising sub-pattern for wireless device to communicate with .  Examiner recites same reasoning to combine the teachings of downlink transmissions between multiple APs of Lindoff with the Wi-Fi APs of overlapping coverage areas of Papasakellariou as presented in rejected independent claim 1 above.

Regarding Claim 6, Papasakellariou teaches the respective claim(s) as presented above and further suggests wherein the central controller is further configured to cause the third AP to transmit at least a portion of the second single downlink (Wi-Fi) data transmission to the third STA in a fifth time slot different from the second and fourth time slots (Lindoff: paragraph 0018, communication pattern comprising sub-pattern for wireless device to communicate with respective nodes).  Examiner recites same reasoning to combine the teachings of downlink transmissions between multiple APs of Lindoff with the Wi-Fi APs of overlapping coverage areas of Papasakellariou as presented in rejected independent claim 1 above.

Regarding Claim 7, Papasakellariou teaches the respective claim(s) as presented above and further suggests wherein the first STA comprises a first user equipment device (UE) (Papasakellariou: paragraph 0037 & Fig. 1, UE 115 or UE 116).

Regarding Claim 8, Papasakellariou teaches the respective claim(s) as presented above and further suggests wherein the central controller comprises a wireless local area network controller (WLC) (Papasakellariou: paragraph 0052, eNB  comprising controller/processor) configured to manage the first and second APs (Papasakellariou: paragraph 0035 & Fig. 1, eNodeB 101 that communicates between IP network and eNB 102 and eNB 103).

Regarding Claim 9, Papasakellariou teaches the respective claim(s) as presented above and further suggests wherein the WLC is disposed remotely from the first UE and the first and second APs (Papasakellariou: paragraph 0035 & Fig. 1, eNodeB depicted being remote from the UEs and eNB 102/103).

Regarding Claim 10, Papasakellariou teaches A central controller (Papasakellariou: paragraph 0052 & Fig. 3, controller/processor) for a wireless access network (Papasakellariou: paragraph 0034 & Fig. 1, wireless network), the central controller in operable communication with a first access point (AP) (Papasakellariou: paragraph 0035 & Fig. 1, eNB 103; see also paragraph 0057, eNB implemented as access point in WLAN) having a first Wi-Fi coverage (Papasakellariou: paragraph 0037 & Fig. 1, coverage area 125 of eNB 103) and a second AP (Papasakellariou: paragraph 0035 & Fig. 1, eNB 102; see also paragraph 0057, eNB implemented as access point in WLAN) having a second Wi-Fi coverage area different from the first Wi-Fi coverage area (Papasakellariou: paragraph 0037 & Fig. 1, coverage area 120 of eNB 102), the central controller comprising:
a processor (Papasakellariou: paragraph 0052 & Fig. 3, controller/processor configured to manage the first and second APs to transmit a first downlink Wi-Fi transmission (Papasakellariou: paragraph 0035 & Fig. 1, eNodeB 101 that communicates between IP network and eNB 102 and eNB 103), according to a Wi-Fi scheduling protocol (Papasakellariou: paragraph 0063, 0075, scheduling of data transmissions, thus teaching the necessary protocol), to a first Wi-Fi enabled user equipment device (UE) (Papasakellariou: paragraph 0037 & Fig. 1, UE 115 or UE 116) located within an overlap region disposed within a portion of the first Wi-Fi coverage area and a portion of the second Wi-Fi coverage area (Papasakellariou: paragraph 0037 & Fig. 1, overlapping region of coverage areas 125 and 120), the first UE in operable communication with and configured to connect to each of the first and second APs (Papasakellariou: paragraph 0037 & Fig. 1, UE 115/116 in communication with eNB 125 and eNB 120);
a memory device for storing computer-executable instructions, which, when executed by the processor (Papasakellariou: paragraph 0056, i.e. memory), cause the processor to:
receive (i) first station information regarding the first UE, (ii) first AP information regarding the first AP, and (iii) second AP information regarding the second AP (Papasakellariou: paragraph 0080, UL-DL configuration between cells);
log the first station information and the first and second AP information into the memory device as first logged information (Papasakellariou: paragraph 0056, controller/processor can move data in memory as required by executing process);
generate a first message queue for the first downlink Wi-Fi transmission according to the first logged information (Papasakellariou: paragraph 0086 & Fig. 8, UL-DL configurations between cells).

distribute (i) a first portion of the first message queue to the first AP (Lindoff: paragraph 0018, communication pattern comprising first sub-pattern for wireless device to communicate with the first serving node), and (ii) a second portion of the first message queue (Lindoff: paragraphs 0018, 0026, communication pattern comprising second sub-pattern for wireless device to communicate with the second serving node), different from the first portion of the first message queue, to the second AP (Lindoff: paragraph 0018, 0026, said first and second sub-patterns of the communication pattern, thus teaching different portions); and
manage the first AP to transmit the first portion of the first message queue to the first UE (Lindoff: paragraph 0018, communication pattern comprising first sub-pattern for wireless device to communicate with the first serving node), and (ii) the second AP to transmit the second portion of the first message queue to the first UE (Lindoff: paragraphs 0018, 0026, communication pattern comprising second sub-pattern for wireless device to communicate with the second serving node).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Papasakellariou to include control 

Regarding Claim 11, Papasakellariou teaches the respective claim(s) as presented above and further suggests wherein the computer-executable instructions further cause the processor to control (i) the first AP to transmit the first portion of the first message queue to the first UE during a first time slot (Lindoff: paragraph 0018, communication pattern comprising first sub-pattern for wireless device to communicate with the first serving node), and (ii) the second AP to transmit the second portion of the first message queue during a second time slot different from the first time slot (Lindoff: paragraphs 0018, 0026, communication pattern comprising second sub-pattern for wireless device to communicate with the second serving node).  Examiner recites same reasoning to combine the teachings of downlink transmissions between multiple APs of Lindoff with the Wi-Fi APs of overlapping coverage areas of Papasakellariou as presented in rejected independent claim 10 above.

Regarding Claim 12, Papasakellariou teaches the respective claim(s) as presented above and further suggests wherein the computer-executable instructions further cause the processor to: receive third AP information regarding a third AP in operable communication with the central controller (Papasakellariou: paragraph 0035 & Fig. 1, eNodeB 101 that communicates between IP , and second station information regarding a second UE located within a portion of the second Wi-Fi coverage area and a third Wi-Fi coverage area of the third AP (Papasakellariou: paragraph 0037, one of UE 111-116), and a second downlink Wi-Fi transmission to the second UE (Papasakellariou: paragraph 0086 & Fig. 8, UL-DL configurations);
generate a second message queue for the second downlink Wi-Fi transmission according to the third AP information (Papasakellariou: paragraph 0086 & Fig. 8, UL-DL configurations between cells); and
control the second AP to transmit a portion of a second message queue to the second UE during the first time slot (Lindoff: paragraph 0018, communication pattern comprising sub-pattern for wireless device to communicate with respective nodes).  
Examiner recites same reasoning to combine the teachings of downlink transmissions between multiple APs of Lindoff with the Wi-Fi APs of overlapping coverage areas of Papasakellariou as presented in rejected independent claim 10 above.  Furthermore, it would have been obvious to teach additional sub-patterns based on number of serving nodes currently connected.  

Regarding Claim 13, Papasakellariou teaches A method for communicating a Wi-Fi downlink transmission to a first Wi-Fi enabled user equipment device (UE) (Papasakellariou: paragraph 0037 & Fig. 1, UE 115 or UE 116) in a wireless network (Papasakellariou: paragraph 0034 & Fig. 1, wireless network), the first UE being located within an operational range of both of a first access point (AP) and a second AP (Papasakellariou: paragraph 0037 & Fig. 1, UE 115/116 in communication with eNB 125 and eNB 120; see also paragraph 0057, eNB implemented as access point in WLAN), the method executed by a server device having a server database (Papasakellariou: paragraph 0052 & Fig. 3, controller/processor and memory) and in operable communication with of the first and second APs (Papasakellariou: paragraph 0035 & Fig. 1, eNodeB 101 that communicates between IP network and eNB 102 and eNB 103), the method comprising the steps of:
recording, in the server database, information relating the first UE to the first AP and information relating the first UE to the second AP (Papasakellariou: paragraph 0056, controller/processor can move data in memory as required by executing process);
creating a first message queue for the first UE (Papasakellariou: paragraph 0086 & Fig. 8, UL-DL configurations between cells);
queueing Wi-Fi data intended for the first UE into a first data queue based on the created first message queue (Papasakellariou: paragraph 0063, 0075, scheduling of data transmissions).
Although Papasakellariou teaches managing Wi-Fi data transmission of multiple APs according to a Wi-Fi scheduling protocol stored within the server database (Papasakellariou: paragraph 0063, 0075, scheduling of data transmissions, thus teaching the necessary protocol), Papasakellariou fails to explicitly teach configuring a single downlink data transmission wherein the STA receives portions of the same single downlink data transmission from both APs as in the remaining limitation(s).  However, Lindoff from an analogous art similarly teaches a wireless communication device is 
managing (i) the first AP to transmit a first portion of the first data queue to the first UE (Lindoff: paragraph 0018, communication pattern comprising first sub-pattern for wireless device to communicate with the first serving node), and (ii) the second AP to transmit a second portion of the first data queue to the first UE (Lindoff: paragraphs 0018, 0026, communication pattern comprising second sub-pattern for wireless device to communicate with the second serving node), wherein the first portion is different from the second portion (Lindoff: paragraph 0018, 0026, said first and second sub-patterns of the communication pattern, thus teaching different portions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Papasakellariou to include control information indicating downlink transmission schemes for portions of multiple APs as taught by Lindoff for further interoperability and utilization of resources between multiple Wi-Fi APs of overlapping coverage areas.  

Regarding Claim 14, Papasakellariou teaches the respective claim(s) as presented above and further suggests wherein the recorded information comprises at least one of a MAC address of the first UE, an IP address of the first UE, a Wi-Fi channel, and a list of APs to which the first UE is directly or indirectly connected (Papasakellariou: paragraph 0080, UL-DL configuration indicating connected UEs).

Regarding Claim 15, Papasakellariou teaches the respective claim(s) as presented above and further suggests wherein    the    recorded    information comprises at least one of a received signal strength indication (RSSI) of the first UE with respect to the first AP and an RSSI of the first UE with respect to the second AP, and a modulation and coding scheme (MCS) rate of the first UE with respect to the first and second APs (Papasakellariou: paragraph 0133, modulation and coding scheme).

Regarding Claim 16, Papasakellariou teaches the respective claim(s) as presented above and further suggests wherein    the    recorded information comprises at least one of a MAC address of the first UE, an IP address of the first UE, and a list of APs to which the first UE is directly or indirectly connected (Papasakellariou: paragraph 0080, UL-DL configuration indicating connected UEs).

Regarding Claim 17, Papasakellariou teaches the respective claim(s) as presented above and further suggests wherein the step of managing causes (i) the first AP to transmit the first portion of the first data queue to the first UE during a first time slot (Lindoff: paragraph 0018, communication pattern comprising first sub-pattern for wireless device to communicate with the first serving node), and (ii) the second AP to transmit the second portion of the first data queue to the first UE during a second time slot different from the first time slot (Lindoff: paragraphs 0018, 0026, communication pattern comprising second sub-pattern for wireless device to communicate with the second serving node).  Examiner recites same reasoning to 

Regarding Claim 18, Papasakellariou teaches the respective claim(s) as presented above and further suggests wherein the step of recording further comprises recording information regarding a third AP in operable communication with the server device and a second UE located within an operational range of the second AP and the third AP (Papasakellariou: paragraph 0037, one of UE 111-116).

Regarding Claim 19, Papasakellariou teaches the respective claim(s) as presented above and further suggests a step of generating a second message queue for a second downlink Wi-Fi transmission transmitted to the second UE from the second AP (Papasakellariou: paragraph 0086 & Fig. 8, UL-DL configurations), and a third message queue for a second downlink Wi-Fi  transmission transmitted to the second UE from the third AP (Papasakellariou: paragraph 0086 & Fig. 8, UL-DL configurations between cells).

Regarding Claim 20, Papasakellariou teaches the respective claim(s) as presented above and further suggests wherein the second and third message queues are transmitted to the second UE according to the scheduling protocol (Papasakellariou: paragraph 0063, 0075, scheduling of data transmissions).

Response to Arguments
Arguments:
a) Papasakellariou-Lindoff relates only to cellular networks and fails to teach a wireless network technology following IEEE 802.1 standards since LTE transmissions are different from Wi-Fi transmissions and are not interchangeable (remarks, page 9 paragraph 2 & page 10 paragraph 2).

b) Papasakellariou-Lindoff alone or in combination fails to teach a single Wi-Fi device able to receive respective portions of a single Wi-Fi data transmission from multiple Wi-Fi APs (remarks, page 10 paragraph 1).

Examiner’s response:
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive.  
Regarding argument a), as Applicants have argued LTE transmissions are different from Wi-Fi transmissions and are not interchangeable, the prior art of Papasakellariou also expresses a similar distinction by disclosing an embodiment in which the eNB is implemented as an access point (comprising an RF transceiver) communicating over a wireless local area network for further communication to a larger network such as the Internet (Papasakellariou: paragraph 0057).  Examiner notes there would be no reason in the prior art of Papasakellariou to disclose this embodiment if the access point was still considered to be an eNB in communication with a cellular network as argued by the applicants.  Examiner notes since Wi-Fi is a type of WLAN, Examiner 
Regarding argument b), Examiner recites same reasoning presented above to teach Wi-Fi enabled devices in communications with multiple Wi-Fi access points.  As stated in the previous Office Action, Lindoff teaches a wireless communication device communicates with a first and second serving node based on a communication pattern comprising a first sub-pattern for the wireless device to communicate with the first serving node and a second sub-pattern for the wireless device to communicate with the second serving node therefore teaching a single downlink data transmission wherein the communication device receives portions of the same single downlink data transmission from both the first and second serving nodes.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Papasakellariou to include control information indicating downlink transmission schemes for portions of multiple APs as taught by Lindoff for further interoperability and utilization of resources between multiple Wi-Fi APs of overlapping coverage areas.  
Therefore Examiner maintains the rejection of independent claims 1, 10 and 13 and respective dependent claims as presented in the office action above.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468